DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.


Allowability Notice
In view of amended claims and further search, Claims 20-33 are allowed.
The reasons for Allowance are the same as those presented by the Applicant (Page 7 of Remarks dated 06/01/2021) .
Specifically, Ben Henda (US 20180317086 A1) in view of LEE (US 20170303259 A1) is considered as the most relevant document in the prior art, which discloses 
an apparatus and a method (See Ben Henda FIG. 3) comprising at least one processor (See Ben Henda FIG. 9A); and at least one memory including computer program code; (See Ben Henda FIG. 9A) the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: (See Ben Henda [0108])
- perform a registration procedure for registering to a network, (See Ben Henda Fig. 3, [0078])
- support authentication and/or authorization involving a third party authentication authorization and accounting server (See Ben Henda Fig. 3) for access to a network slice, (See Ben Henda [0099]) in addition to authentication and/or authorization for access to said network, (See Ben Henda [0077], See LEE Fig. 5, [0126])
 if required for said network slice, (See Ben Henda [0081]) during said registration procedure.  (See LEE Fig. 5, [0123] [0133])
Ben Henda in view of LEE does not discloses the technical features in Claims 1, 25 and 30 of wherein said registration procedure is performed before performing a session management procedure for a network slice in an instance access to the network slice involves a third-party authentication authorization and accounting server, and
For instance, Ying (US 20200128614 A1) discloses authentication and/or authorization involving a third party authentication authorization and accounting server during a session management procedure for a network slice.   (See Ying Figs. 5A and 5B).
OPSENICA (US 20170164212 A1) discloses authentication and/or authorization for access to said network if required for said network slice during said registration procedure but does not involve a third party authentication authorization and accounting server (See Ying Fig. 11).
While Kunz (US 20200053083 A1) discloses wherein said registration procedure is performed before performing a session management procedure for a network slice in an instance access to the network slice involves a third-party authentication authorization and accounting server (See Kunz Fig. 5 and [0055]), affective filing date for the reference is after the effective filing date of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Primary Examiner, Art Unit 2644